Exhibit 10.1
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of this 3rd of May, 2013 (the “Effective Date”), by and between
Nova Lifestyle, Inc., a Nevada corporation (the “Company”), and Thanh H. Lam, an
individual resident of the State of California (“Employee”).
 
W I T N E S S E T H:
 
WHEREAS, the Company and the Employee are parties to that certain Employment
Agreement, dated as of June 30, 2011, as amended (the “Original Agreement”),
pursuant to which the Employee serves as an officer of the Company;


WHEREAS, the Company and Employee desire to amend and restate the Original
Agreement in its entirety and to set forth the terms of Employee’s engagement
with the Company from and after of the date hereof;
 
WHEREAS, this Agreement supersedes all prior oral and written communications,
correspondence, letters and negotiations between the parties and their
affiliates, including the Original Agreement, with the terms set forth herein.
 
NOW, THEREFORE, for and in consideration of the mutual covenants in this
agreement and other good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the parties, intending to be legally bound, covenant
and agree as follows:
 
1. Definitions.  For purposes of this Agreement, the following capitalized terms
shall have the definitions set forth below.  Other capitalized terms used in
this Agreement that are not defined in this Section 1 shall have the definitions
given them in this Agreement.
 
(a) “Board” means the Board of Directors of the Company.
 
(b) “Business” means the business of providing services for expositions,
conventions, corporate events and exhibits for clients of the Company.
 
(c) “Cause” means:
 
(i) commission by Employee of a felony;
 
(ii) Employee’s insobriety, abuse of alcohol or use of drugs;
 
(iii) Employee’s engaging in fraud, misappropriation, embezzlement, bribery,
deceit or other unlawful act or similar acts involving dishonesty or moral
turpitude on the part of Employee;
 
(iv) Employee’s insubordination, commission of an act of dishonesty, gross
negligence, self dealing, willful misconduct, deceit or other unlawful act in
connection with the performance of Employee’s duties hereunder, including
without limitation, misappropriation of funds or property of the Company,
securing or attempting to secure personally any profit in connection with any
transaction entered into on behalf of the Company
 
 
 

--------------------------------------------------------------------------------

 
 
(v) Employee’s willful act or gross negligence having the effect of injuring the
reputation, business or business relationships of the Company and its
subsidiaries or affiliates;
 
(vi) Employee’s disregard of policy directives from the Board;
 
(vii) Employee’s violation of any fiduciary obligation to the Company;
 
(viii) Employee’s violation of any provision of the policies, work rules,
procedures or standards of the Company;
 
(ix) Employee’s failure to perform her duties under this Agreement; or
 
(x) Employee’s violation of any covenant or obligation under this Agreement or
any other agreement with the Company.
 
For purposes of subparts (iv) through (ix) above, Employee shall have thirty
(30) days following notice by the Company to cure such act or failure to act;
provided, however that if such act or failure to act is not capable of being
cured, then Employer may immediately terminate Employee.  In the event of a
second act or failure to act covered by any of subparts (iv) through (ix) above,
then Employer may immediately terminate Employee without any additional notice
or right to cure.
 
(d) “Confidential Information” means any data or information concerning the
Company, its subsidiaries, or the operations of the Company or its subsidiaries,
other than Trade Secrets, without regard to form, that is valuable to the
Company and is not generally known by the public or competitors of the Company
or its subsidiaries.  To the extent consistent with the foregoing, Confidential
Information includes, but is not limited to, lists (whether or not in writing)
of the current or potential customers of the Company or its subsidiaries, lists
of and other information about the executives and employees of the Company or
its subsidiaries, financial information (whether or not in writing) that has not
been released to the public by the Company or its subsidiaries, marketing
techniques, artwork, any and all processes, strategies, acquisition strategies,
manufacturing techniques, technology plans, formulas, price lists, pricing
policies, and the business methods, contracts and contractual relations of the
Company or its subsidiaries with their respective customers and suppliers and
future business plans.  Confidential Information also includes any information
or data described above which the Company or any subsidiary obtains from another
party and which the Company or such subsidiary treats as proprietary or
designates as confidential information whether or not owned or developed by the
Company or such subsidiary.
 
(e) “Disability” means that the Employee qualifies for benefits under the
long-term disability plan or policy maintained by the Company, or, in the
absence of such a plan or policy, a physical or mental impairment renders
Employee substantially incapable of performing the essential functions of her
job, with or without reasonable accommodations as contemplated by Americans with
Disabilities Act.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(f) “Trade Secret” means information of the Company or its subsidiaries, without
regard to form, including, but not limited to, technical or nontechnical data, a
formula, a pattern, a compilation, a program, a device, a method, a technique, a
drawing, a design, a process, financial data, financial plans, product plans,
technology plans, marketing plans, acquisition strategies, strategic plans, or a
list of actual or potential customers or suppliers which is not commonly known
by or available to the public and which information: (i) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. Trade Secrets also
includes any information or data described above which the Company or any
subsidiary obtains from another party and which the Company treats as
proprietary or designates as trade secrets, whether or not owned or developed by
the Company or such subsidiary.
 
(g) “Work Product” means all discoveries, designs, artwork, Trade Secrets,
Confidential Information, trademarks, data, analyses, materials, formulas,
strategic plans, acquisition strategies, research, documentation, computer
programs, information technology systems, communication systems, audio systems,
manufacturing systems, system designs, inventions (whether or not patentable),
copyrightable subject matter, works of authorship, and other proprietary
information or work product (including all worldwide rights therein under
patent, copyright, trademark, trade secret, confidential information, moral
rights and other property rights), which Employee has made or conceived, or may
make or conceive, either solely or jointly with others, while providing services
to the Company or its subsidiaries or with the use of the time, material or
facilities of the Company or its subsidiaries or relating to any actual or
anticipated business of the Company or its subsidiaries known to Employee while
employed at the Company, or suggested by or resulting from any task assigned to
Employee or work performed by Employee for or on behalf of the Company.
 
2. Employment, Duties and Term.
 
(a) Subject to the terms hereof, the Company hereby employs Employee to serve as
President of the Company, and Employee accepts such employment with the Company
on the terms set forth in this Agreement.  In such capacity, Employee shall
perform the duties appropriate to such office or position, and such other duties
and responsibilities commensurate with such position as are assigned to him from
time to time by the Board or its designee(s).  Employee agrees that she will
devote her full working time and best efforts to the performance of her duties
under this Agreement for and on behalf of the Company, and will not work for
anyone else or engage in any activity in competition with or detrimental to the
Company.
 
(b) Unless earlier terminated as provided herein, Employee’s employment under
this Agreement shall be for an initial term commencing on the Effective Date and
ending on the fifth (5th) anniversary of the Effective Date (the “Initial
Term”).  Unless earlier terminated as set forth herein, at the conclusion of the
Initial Term this Agreement will automatically renew for additional one-year
renewal terms, unless either Employee or the Company notifies the other in
writing of its desire not to renew at least ninety (90) days prior to the
conclusion of the then current term.  The date on which this Agreement is
terminated or expires as provided herein is herein called the “Termination
Date,” and the period from the Effective Date through the Termination Date is
herein called the “Term.”
 
 
-3-

--------------------------------------------------------------------------------

 
 
3. Compensation.
 
(a) Base Compensation.  In consideration of the services rendered by Employee,
and subject to the terms and conditions hereof, the Company will pay Employee
during the Term an annual base salary of Eighty Thousand Dollars ($80,000),
which may be modified by the Board from time to time (the “Base
Compensation”).  Such Base Compensation shall be payable in accordance with the
regular payroll practices of the Company.
 
(b) Equity Incentive.  As soon as practicable after the Effective Date, the
Company shall issue to Employee two hundred thousand (200,000) shares of the
Company’s common stock (the “Incentive Shares”). The Incentive Shares shall be
subject to an equity award agreement to be entered into between the Company and
Employee.
 
(c) Discretionary Bonus.  At the sole discretion of the Board, or any committee
duly designated by the Board and authorized to act thereto, Employee shall be
eligible to receive an annual cash bonus.
 
(d) Benefits.  During the Term, Employee shall be entitled to participate in any
other employee benefit plans generally provided by the Company to its full-time
employees, including with regard to vacation and paid-time off, but only to the
extent provided in such employee benefit plans and for so long as the Company
provides or offers such benefit plans.  The Company reserves the right to
modify, amend or terminate such benefit plans at any time without prior notice.
 
(e) Expense Reimbursement.  During the Term, Employee shall be entitled to be
reimbursed in accordance with the policies of the Company, as adopted from time
to time, for all reasonable and necessary expenses incurred by Employee in
connection with the performance of Employee’s duties of employment hereunder;
provided that Employee submits a written request for payment to the Company,
accompanied with such evidence of fees and expenses as the Company may
reasonably require and as may be needed to comply with applicable rules under
the Internal Revenue Code of 1986, as amended, and the formal guidance
thereunder.  Any such payment made by the Company pursuant to this paragraph
shall be made no later than March 15th of the year following the year in which
the expense is incurred (as required Section 409A of the Internal Revenue Code
of 1986, as amended, and the formal guidance thereunder).
 
 
-4-

--------------------------------------------------------------------------------

 
 
4. Termination.
 
(a) This Agreement may be terminated during the Term as follows:
 
(i) by mutual agreement of the Company and Employee;
 
(ii) by the Company, immediately, without any advance notice from the Company,
for Cause;
 
(iii) by the Company, upon the death or Disability of Employee;
 
(iv) by the Company, upon ten (10) days prior written notice, without Cause; or
 
(v) by Employee, upon ninety (90) days prior written notice.
 
(b) Upon any termination or expiration of this Agreement, the Company shall pay
to Employee all Base Compensation earned or accrued through the Termination
Date, and thereafter all payments by the Company to Employee shall cease.
 
(c) The obligations of the parties under Sections 3(e) and 4(b) shall survive
the termination or expiration of this Agreement and shall not be extinguished
thereby.
 
5. Confidential Relationship and Protection of Trade Secrets and Confidential
Information.  In the course of Employee’s employment by the Company, Employee
has had access to and will have access to the Company’s most sensitive and most
valuable Trade Secrets, proprietary information, and Confidential Information
concerning the Company and its subsidiaries, their present and future business
plans, development projects, artwork, designs, products, formulas, suppliers,
customers, acquisition strategies and business affairs which constitute valuable
business assets of the Company and its subsidiaries, the use, application or
disclosure of any of which will cause substantial and possible irreparable
damage to the business and asset value of the Company.  Accordingly, Employee
accepts and agrees to be bound by the following provisions:
 
(a) At any time, upon the request of the Company and in any event upon any
termination or expiration of this Agreement, Employee will deliver to the
Company all analyses, strategies, plans, acquisition strategies, artwork,
technology plans, memoranda, notes, records, drawings, manuals, files or other
documents, and all copies of each, concerning or constituting Confidential
Information or Trade Secrets and any other property or files belonging to the
Company or any of its subsidiaries that are in the possession of Employee,
whether made or compiled by Employee or furnished to or acquired by Employee
from the Company.
 
(b) In order to protect the Trade Secrets and Confidential Information, Employee
agrees that:
 
(i) Employee shall hold in confidence the Trade Secrets.  Except in the
performance of services for the Company, Employee shall not at any time use,
disclose, reproduce, distribute, transmit, reverse engineer, decompile,
disassemble, or transfer the Trade Secrets or any portion thereof.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(ii) Employee shall hold in confidence the Confidential Information.  Except in
the performance of services for the Company, Employee shall not, at any time
during the Term of this Agreement and for two (2) years thereafter, use,
disclose, reproduce, distribute, transmit, reverse engineer, decompile,
disassemble, or transfer the Confidential Information or any portion thereof.
 
6. Restrictive Covenants.
 
(a) Noncompete.  Employee acknowledges and agrees that she is being engaged as a
member of the Company’s executive and management personnel.  During the term of
this Agreement and in the event that this Agreement expires or is terminated for
any reason, then for a period of six (6) months after the Termination Date,
Employee shall not, without the prior written consent of the Company, directly
or indirectly, serve in an executive or management capacity, including as an
officer or director, or otherwise perform or undertake any duty or
responsibility substantially similar to any duty or responsibility she performed
or had undertaken for the Company, on her behalf or in the service of or on
behalf of any person, firm, partnership, corporation or unincorporated
association or entity of any kind which is engaged in the Business anywhere
within any territory in which the Company does business with respect to the
business of the Company or any of its affiliates as such business shall be
conducted on the date hereof or during the employment of Employee under this
Agreement (collectively, the “Territory”).  The parties acknowledge and agree
that the foregoing description of the Territory is reasonable and embodies
locations where the Company currently conducts the Business or reasonably
expects to conduct the Business in accordance with the Company’s business plan.
 
(b) Nonsolicitation of Suppliers and Customers.  Employee agrees that Employee
will not, during the term of this Agreement and, in the event of any termination
or expiration of this Agreement, for a period of six (6) months after such
Termination Date, without the prior written consent of the Company, either
directly or indirectly, on her own behalf or in the service of or on behalf of
others, (i) solicit, contact, call upon, communicate with or attempt to
communicate with any supplier of goods or services to the Company or its
subsidiaries or any customer of the Company or its subsidiaries or prospective
customer of the Company or its subsidiaries, or any representative of any
customer or prospective customer of the Company or its subsidiaries, with a view
to sale or providing of any product, deliverable or service competitive or
potentially competitive with any product, deliverable or service sold or
provided or under development by the Company or its subsidiaries during the
period of two (2) years immediately preceding the Termination Date (provided
that the foregoing restrictions shall apply only to customers or prospective
customers of the Company, or representatives of customers or prospective
customers of the Company, with which the Employee had material contact during
the two (2) year period immediately preceding the Termination Date); (ii)
solicit, induce or encourage any supplier of the Company to terminate or modify
any business relationship with the Company; or (iii) otherwise take any action
which may reasonably be anticipated to interfere with or disrupt any past,
present or prospective business relationship, contractual or otherwise, between
the Company and any customer, supplier or agent of the Company.  The actions
prohibited by this Section 6(b) shall not be engaged in by the Employee directly
or indirectly, whether as employee, independent contractor, manager,
salesperson, agent, technical support technician, sales or service
representative, or otherwise.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(c) Nonrecruit.  Employee agrees that, in the event of any termination or
expiration of this Agreement, Employee will not, for a period of six (6) months
after such Termination Date, without the prior written consent of the Company,
either directly or indirectly, on her own behalf or in the service of or on
behalf of others, solicit or attempt to solicit for employment any person
employed by the Company or its subsidiaries in the Territory, whether or not
such person is a full-time employee or a temporary employee of the Company or
its subsidiaries, and whether or not such employment is pursuant to a written
agreement or independent contractor agreement and whether or not such employment
is for a determined period or is at will.
 
(d) Non-Disparagement.  Employee agrees and covenants that she will not at any
time make, publish or communicate to any person or entity or in any public forum
any defamatory or disparaging remarks, comments or statements concerning the
Company or its businesses, or any of its affiliates, employees, officers, and
existing and prospective customers, suppliers, investors and other associated
third parties, now or in the future. This Section 6(d) does not, in any way,
restrict or impede the Employee from exercising protected rights to the extent
that such rights cannot be waived by agreement or from complying with any
applicable law or regulation or a valid order of a court of competent
jurisdiction or an authorized government agency, provided that such compliance
does not exceed that required by the law, regulation or order.  The Employee
shall promptly provide written notice of any such order to the Board.
 
(e) Reasonableness.  Employee acknowledges and agrees that the covenants
contained in this Section 6 (“Restrictive Covenants”) are reasonable and valid
in all respects.  Further, if any Restrictive Covenants, or portion thereof, are
declared to be invalid or unenforceable, Employee shall, as soon as possible,
execute a supplemental agreement with the Company granting to the Company, to
the extent legally permissible, the protection intended to be afforded to the
Company by the Restrictive Covenants, or portion thereof, so declared invalid or
unenforceable.
 
(f) Tolling.  Employee agrees that in the event the enforceability of any of the
terms of this Section 6 shall be challenged in court and Employee is not
enjoined from breaching the Restrictive Covenants set forth in this Section 6,
then if a court of competent jurisdiction finds that the challenged covenants
are enforceable, the time period restrictions specified in this Section 6 shall
be deemed tolled upon the filing of the lawsuit involving the enforceability of
this Section 6 until the dispute is finally resolved and all periods of appeal
have expired.
 
(g) Indemnity.  Employee shall indemnify the Company from and against any and
all actions, suits, proceedings, liabilities, damages, losses, costs and
expenses (including attorneys’ and experts’ fees) arising out of or in
connection with any breach or threatened breach by Employee of any one or more
provisions of this Agreement.  The existence of any claim, demand, action or
cause of action of Employee against the Company, shall not constitute a defense
to the enforcement by the Company of any of the covenants or agreements herein.
 
 
-7-

--------------------------------------------------------------------------------

 
 
7. Work Product.  All Work Product shall be the exclusive property of the
Company.  If any of the Work Product may not, by operation of law or otherwise,
be considered the exclusive property of the Company, or if ownership of all
right, title, and interest to the legal rights therein shall not otherwise vest
exclusively in the Company, Employee hereby assigns to the Company, and upon the
future creation thereof automatically assigns to the Company, without further
consideration, the ownership of all Work Product.  The Company shall have the
right to obtain and hold in its own name copyrights, patents, registrations, and
any other protection available in the Work Product.  Employee will promptly
disclose any and all such Work Product to the Company. Employee agrees to
perform, during or after termination of Employee’s employment by the Company,
and without requiring the Company to provide any further consideration
therefore, such further acts as may be necessary or desirable to transfer,
perfect and defend the Company’s ownership of the Work Product as requested by
the Company.
 
8. License.  To the extent that any pre-existing materials are contained in the
materials Employee delivers to the Company or the Company’s customers, and such
preexisting materials are not Work Product, Employee grants to the Company an
irrevocable, exclusive, worldwide, royalty-free license to:  (i) use and
distribute (internally or externally) copies of, and prepare derivative works
based upon, such pre-existing materials and derivative works thereof and (ii)
authorize others to do any of the foregoing.  Employee shall notify the Company
in writing of any and all pre-existing materials delivered to the Company by
Employee.  Employee acknowledges that the Company does not wish to incorporate
any unlicensed or unauthorized materials into its products or
technology.  Therefore, Employee agrees that Employee will not knowingly
disclose to the Company, use in the Company’s business, or cause the Company to
use, any information or material which is confidential to any third party unless
the Company has a written agreement with such third party or the Company
otherwise has the right to receive and use such information.  Employee will not
incorporate into Employee’s work any material which is subject to the
copyrights, patent or other proprietary right of any third party unless the
Company has a written agreement with such third party or otherwise has the right
to receive and use such material.
 
9. Defense or Prosecution of Claims.  Employee agrees that during her employment
and following the termination of her employment for any reason, she will
cooperate at the request of the Company in the defense or prosecution of any
lawsuits or claims in which the Company, its affiliates and their respective
managers, directors, employees, officers or equity holders may be or become
involved and which relate to matters occurring while she was employed by the
Company, unless and to the extent that (a) Employee receives a written opinion
of counsel, which is provided to the Company, that Employee will suffer material
harm or material prejudice as a result of such cooperation or (b) a material
conflict of interest arises or exists with respect to such cooperation, and in
each such case Employee shall cooperate to the maximum extent possible without
incurring material harm or material prejudice or a material conflict of
interest.
 
 
-8-

--------------------------------------------------------------------------------

 
 
10. Specific Enforcement.  The Company and Employee agree that any violation of
Sections 5, 6, 7 or 9 of this Agreement will cause irreparable injury to the
Company and its affiliates and that, accordingly, the Company will be entitled,
in addition to any other rights and remedies it may have at law or in equity, to
seek an injunction enjoining and restraining Employee from doing or planning to
do any such act and any other violation or threatened violation of Sections 5,
6, 7 or 9.  Employee agrees that the Company shall be entitled to recover from
Employee all of the Company’s costs and expenses, including reasonable
attorneys’ fees, incurred by the Company in the course of successfully enforcing
this Agreement.
 
11. No Conflicting Obligations.  Employee represents and warrants to the Company
that she is not now under any obligation of a contractual or other nature to any
person or entity which is inconsistent or in conflict with this Agreement, or
which would prevent, limit or impair in any way the performance by him of her
obligations hereunder.
 
12. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without respect to its
principles of conflicts of laws.  Each of the parties hereto irrevocably agrees
that any legal action or proceeding with respect to this Agreement or the
transactions contemplated hereby, or for recognition and enforcement of any
judgment in respect hereof, brought by the other party hereto or its successors
or assigns, may be brought and determined in state or federal courts sitting in
New York, New York, and each party hereby irrevocably submits with regard to any
such action or proceeding for itself and in respect of its property, generally
and unconditionally, to the nonexclusive jurisdiction of the aforesaid
courts.  The provisions of this Agreement do not in any way limit or abridge any
rights of the Company or any of its subsidiaries or other affiliates under the
law of unfair competition, trade secret, copyright, patent, trademark or any
other applicable law(s), all of which are in addition to and cumulative of the
Company’s rights under this Agreement.
 
13. Severability.  Each of the provisions of this Agreement shall be deemed
separate and severable each from the other.  In the event that any provision or
portion of this Agreement shall be determined to be invalid or unenforceable for
any reason by final judgment of a court of competent jurisdiction, the remaining
provisions or portions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.  In the
event that any provision or portion of this Agreement shall be determined by any
court of competent jurisdiction to be unreasonable or unenforceable, in whole or
in part, as written, Employee hereby consents to and affirmatively requests that
such court reform such provision or portion of this Agreement so as to be
reasonable and enforceable and that such court enforce such provision or portion
of this Agreement as so reformed.
 
14. No Defense.  The existence of any claim, demand, action or cause of action
of Employee against the Company, whether or not based upon this Agreement, will
not constitute a defense to the enforcement by the Company of any covenant or
agreement of Employee contained in Sections 5, 6, 7, 9 or 10 herein.
 
 
-9-

--------------------------------------------------------------------------------

 
 
15. No Attachment.  Except as required by law, no right to receive payments
under this Agreement shall be subject to anticipation, commutation, alienation,
sale, assignment, encumbrance, charge, pledge or hypothecation, or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect; provided, however, that this provision shall not prevent
Employee from designating one or more beneficiaries to receive any amount after
her death and shall not preclude her executor or administrator from assigning
any right hereunder to the person or persons entitled thereto, and in the event
of Employee’s death or a judicial determination of Employee’s incompetence,
Employee’s rights under this Agreement shall survive and shall inure to the
benefit of Employee’s heirs, beneficiaries and legal representatives.
 
16. Source of Payments; Offset.  All payments provided under this Agreement
shall be paid in cash from the general funds of the Company, and no special or
separate fund shall be established and no other segregation of assets shall be
made to assure payment.  If, at any time and from time to time, including,
without limitation, upon termination of Employee’s employment under this
Agreement, the Company’s books and records reflect any amount or amounts due or
that may be due from Employee to the Company, then to the extent not otherwise
paid, such amount may be deducted by the Company from and offset against any
amounts due by the Company to Employee.
 
17. Tax Withholding.  The Company may withhold from any benefits payable under
this Agreement all federal, state, city or other taxes as shall be required
pursuant to any law or governmental regulation or ruling.
 
18. Notices.  Any notice or communication between the Company and Employee with
respect to her Agreement or events covered thereby shall be performed or
confirmed in writing and be deemed given when delivered in person, received by
facsimile, or dispatched by registered or certified mail, return receipt
requested, postage prepaid or by any overnight delivery service, as follows:
 
(i) If to the Company:
 
Nova Lifestyle, Inc.
6541 E. Washington Blvd.
Commerce, CA
Attention:  Chief Executive Officer


 
(ii)           If to Employee:
 
Thanh H. Lam
c/o Nova Lifestyle, Inc.
6541 E. Washington Blvd.
Commerce, CA


or at such other address as either party may have furnished to the other in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.
 
 
-10-

--------------------------------------------------------------------------------

 
 
19. Amendment and Waiver.  No provision of this Agreement may be amended or
modified, unless such amendment or modification is in writing and signed by the
Company and by Employee.  No waiver by either party hereto of any breach by the
other party hereto of any condition or any provisions of this Agreement to be
performed by such other party shall be deemed a waiver of a subsequent breach of
such condition or provision or waiver of a similar or dissimilar condition or
provision at the same time or any subsequent time.
 
20. Successors and Assigns.  This Agreement shall inure to the benefit of the
Company’s successors in interest, including, without limitation, successors
through merger, consolidation, or sale of substantially all of the Company’s
equity interests or assets, and shall be binding upon Employee.
 
21. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which will constitute an original but all of which together will
constitute but a single document.
 
22. Prior Agreements.  This Agreement supersedes all previous agreements between
the Company, including its affiliates, and Employee concerning terms and
conditions of the employment of Employee by the Company and its affiliates, and
all such previous agreements are hereby canceled by mutual consent.
 
23. Entire Agreement.  This Agreement supersedes the Original Agreement and that
certain Select Salary Continuation Plan Agreement by and between Employee and
FDSI and contains the entire agreement between the parties relating to
Employee’s employment with the Company and its affiliates.  No statements,
representations, promises or inducements made by any party hereto, or agreement
of either party, which is not contained in this Agreement or in a writing signed
by both parties and expressly providing that it is supplemental to this
Agreement, shall be valid or binding.
 
[Signatures Begin On Next Page]
 
 
 
-11-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Employee has hereunder set her hand and seal, and the
Company has caused this Agreement to be executed by its duly authorized officer,
as of the day and year first above written.
 

 
“EMPLOYEE”:
/s/ Thanh H.
Lam                                                                          
Thanh H. Lam
 
 
“COMPANY”:
Nova Lifestyle, Inc.
By:            /s/ Ya Ming Wong                                      
              
Name: Ya Ming
Wong                                                                 
Title:  Chief Executive
Officer                                                     
   



 


 